IN THE SUPREME COURT OF THE STATE OF DELAWARE

VRAJESHKUMAR PATEL,                   §
individually and on behalf of all     §     No. 347, 2021
others similarly situated, and        §
derivatively on behalf of Nominal     §
Defendant TALOS ENERGY INC.,          §
                                      §     Court Below—Court of Chancery
      Plaintiff Below,                §     of the State of Delaware
      Appellant,                      §
                                      §     C.A. No. 2020-0418
      v.                              §
                                      §
TIMOTHY S. DUNCAN, et al.,            §
                                      §
      Defendants Below,               §
      Appellees,                      §
                                      §
      and                             §
                                      §
TALOS ENERGY INC.,                    §
                                      §
      Nominal Defendant Below,        §
      Appellee.                       §

                          Submitted: May 11, 2022
                          Decided:   May 25, 2022

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.
                                    ORDER

      This 25th day of May 2022, after careful consideration of the parties’ briefs

and the record below, and following oral argument, we find it evident that the

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons stated in the court’s Memorandum Opinion dated October 4, 2021.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Collins J. Seitz, Jr.
                                          Chief Justice




                                 2